El Juez PkesideNte Se. HeeNÁNDez,
emitió la opinión del tribunal.
En 15 de octubre de 1908, José Arrarás, como cesionario de Antonio Diez, interpuso ante la Corte Municipal de Añasco demanda ejecutiva por el procedimiento hipotecario contra Carmen G-arcia, viuda de Domingo Cruz, para el cobro dé un crédito hipotecario por seiscientos cincuenta pesos provincia-les, constituido por escritura pública de 13 de julio de 1889 sobre una finca rustica, situada en el barrio de Borrero del término municipal de Rincón, habiéndose señalado el día 21 de diciembre del mismo año para la subasta de la mencionada finca.
En 19 de noviembre anterior, Emilia Bayron, viuda de Raffneci, y los demás demandantes, habían dado a Carmen García en calidad de préstamo la suma de dos mil quinien-tos dollars garantizados con hipoteca sobre la misma finca antes referida, bajo la condición de que fuera pagado ense-guida con parte de ese dinero el crédito hipotecario que esta-ba cobrando José Arrarás, a cuyo efecto en 18 de diciembre, L. B. Martínez, consignó en poder del marshal de la citada corte municipal la suma de cuatrocientos dollars procedentes de Alfredo Raffucci, con el fin de que se pagase y cancelase la hipoteca de Arrarás sin llevarse a efecto la subasta anun-ciada.
De los indicados cuatrocientos dollars tomó el marshal trescientos noventa, importe del crédito reclamado por Arra-rás, devolviendo a L. B. Martínez los diez dollars restantes, sin cobrar las costas, y sin advertirle tampoco- que debía ha-cerlas efectivas.
No obstante el depósito hecho en poder del marshal, proce-*540dió éste a la celebración de la subasta señalada para 'el día 21 de diciembre, so pretexto de que no se habían satisfecho las costas judiciales, obteniendo la buena pro José B. Pérez por la suma de quinientos cincuenta dollars, y otorgándose a su favor la correspondiente escritura de venta judicial, que fué inscrita en el Eegistro de la Propiedad de Mayagüez.
Así las cosas, Carmen García. interpuso ante la misma cor-te municipal de Añasco demanda contra José Arrarás y Antonio Diez sobre nulidad del procedimiento hipotecario de que se deja hecho mérito, por el fundamento de que el crédito que se reclamaba había sido ya pagado por Carmen (Jarcia; y al contestar dicha demanda José Arrarás, interpuso reconven-ción' por la suma de setecientos cincuenta y un dollars 20 centavos, que según alegó le debía la Carmen García por intere-ses vencidos de la misma hipoteca que había ejecutado, y quinientos dollars más. para honorarios de abogado.
En ese juicio recayó sentencia declarando sin lugar la de-manda de nulidad y con lugar la reconvención de Arrarás, y al ejecutarla, como no aparecieran bienes de la propiedad de Carmen García, fué requerido Alfredo Raffucci para que ex-pusiera ante la corte si la sociedad Sucesores de Raffucci, de que era gestor, debía ciertas cantidades a Carmen García, ha-biendo sido su contestación negativa, por lo que Arrarás soli-citó y obtuvo autorización de la corte para presentar demanda contra la referida sociedad.
Los hechos que se dejan expuestos han sido alegados por Emilia Bayron, viuda de Raffucci y los demás demandantes, que son todos, menos uno, vecinos de Rincón, para funda-mentar demanda que presentaron ante la Corte de Distrito del Distrito Judicial de Aguadilla en 6 de mayo de 1909 contra Carmen García, viuda de Cruz, José Arrarás, Antonio Diez y José B. Pérez, todos vecinos de Añasco, a excepción de la primera que lo es de Rincón, en cuya demanda se solici-tan los siguientes pronunciamientos:
Io. Que es nulo el procedimiento hipotecario seguido ante la corte municipal de Añasco por José Arrarás contra Car*541men García, por carecer dicha corte de competencia para co-nocer de tal procedimiento.
2°. Que en virtud de las graves irregularidades cometidas en dicho procedimiento, son también nulas la venta hecha en pública subasta a José B. Pérez, la escritura otorgada a su favor, y la inscripción de la misma practicada en el registro.
3o. Que igualmente es nula la sentencia declarando con lu-gar la reconvención aducida por José Arrarás en . el juicio sobre nulidad del procedimiento hipotecario, por ser ese jui-cio consecuencia de dicho procedimiento que era nulo, y por carecer la corte municipal de Añasco de competencia para resolver sobre la reconvención atendida su cuantía.
4o. Que asimismo es nulo el procedimiento suplementario a la ejecución de la expresada sentencia, y nula la autoriza-ción concedida a Arrarás para demandar en juicio a la socie-dad Sucesores de Baffucci.
A la anterior demanda opuso José Arrarás como excep-ciones previas las siguientes:
Ia. Que la corte no tenía jurisdicción para conocer del caso por tratarse de una acción para anular procedimientos-seguidos en una corte municipal, sobre la que tiene jurisdic-ción, la del Distrito Judicial de Mayagüez.
2a. Que la demanda no aduce hechos suficientes para de-terminar una causa de acción.
3a. Que los demandantes no tienen la capacidad legal ne-cesaria para entablar la demanda, pues no aparece que hayan sido partes en ¿1 pleito que se trata de anular, ni que estén interesados en la materia de la acción.
Antonio Diez y José B. Pérez opusieron a la misma de-manda como excepciones previas las siguientes:
Ia. Que la corte no tenía jurisdicción para conocer de la nulidad de los juicios de que se trata, pues no llegando su cuantía a quinientos dollars, incumbía su conocimiento al juzgado municipal de Añasco.
2a. Qiie varias acciones habían sido indebidamente acumu-ladas.
*5423a. Que había indebida acumulación de partes demandadas.
4a. Que la demanda no aduce hechos suficientes para cons-tituir una causa de acción.
Los demandados Diez y Pérez formularon también con-testación a la demanda aceptando algunos hechos de la misma y negando otros, con súplica de que fuera declarada sin lu-gar.
Discutidas las excepciones previas, resolvió la corte por orden de 12 de noviembre de 1909, que carecía de jurisdicción para conocer de la demanda,'por razón de la materia de la ac-ción, por tratarse de errores e irregularidades cometidas por una corte inferior en un procedimiento, y de la nulidad del mismo procedimiento con inclusión de la sentencia pronuncia-da, cuya nulidad y errores e irregularidades sólo podían ser revisados mediante el ejercicio de los recursos ordinarios y extraordinarios correspondientes, tales como el de apelación y el de certiorari ante la corte de distrito a que pertenece la corte inferior, cuya corte de distrito en el presente caso era la de Mayagüez por estar radicada dentro de su término juris-diccional la corte municipal de Añasco.
Como consecuencia de esa orden la Corte de Distrito de Aguadilla dictó sentencia en 18 de marzo de 1910, desestiman-do la demanda con las costas a la parte demandante, por no ser aquella córte competente para conocer de dicha demanda, y contra esa sentencia interpusieron los demandantes re-curso de apelación para ante esta Corte Suprema.
La única cuestión envuelta en la sentencia recurrida, es si la Corte de Distrito de Aguadilla tiene jurisdicción o nó para conocer de la demanda interpuesta.
Para resolver elidió punto legal, debemos tener en cuenta la acción ejercitada por la parte demandante, y no otra acción o remedio de que haya podido o debido valerse para llegar a los fines que persigue en la súplica de dicha demanda, pues la improcedencia del remedio empleado afecta a la acción del demandante pero no a la jurisdicción de la corte.
*543• Tomando por guía y norte la doctrina expuesta, cabe pre-guntar :
¿Tiene jurisdicción la Corte de Distrito de Aguadilla para conocer de la nulidad de los juicios de que se trata, o incumbe su conocimiento a la corte municipal de Añasco, según sos-' tienen los demandados Antonio Diez y José B. Pérez?
¿Tiene jurisdicción la referida corte de Aguadilla para co-nocer del caso, ejercitándose como se ejercita una acción para anular procedimientos seguidos en una corte municipal en-clavada, según sostiene.el demandado Arrarás en el Distrito judicial de la Corte de Mayagüez, o asiste tal jurisdicción a esa última corte?
Según la sección 4a. de la ley para reorganizar el sistema judicial de Puerto Pico, aprobada el 10 de marzo de 1904, el juez municipal tendrá jurisdicción en todos dos asuntos ci-viles que se promuevan en su distrito basta la suma de qui-nientos dollars intereses inclusive.
En la demanda interpuesta no se ventila una reclamación cuya cuantía sea inferior a quinientos dollars, pues se pide la nulidad de la venta beeba en pública subasta a José B. Pé-rez de la escritura otorgada a su favor y de la inscripción de la misma practicada en el registro. La referida venta se bizo por precio de quinientos cincuenta dollars, y por tanto, los actos subsiguientes de otorgamiento de escritura y de ins-cripción en el registro se encuentran en igual caso.
Se pide además la nulidad de la sentencia dictada por la corte municipal de Añasco, condenando a Carmen G-arcia, a virtud de reconvención interpuesta por José Arrarás en jui-cio de que conocía dicba corte, a que pagara a Arrarás la su-ma de setecientos cincuenta y un dollars 20 centavos por in-tereses vencidos de una deuda hipotecaria y quinientos dollars más para honorarios de abogado. La primera de dichas partidas es por sí sola superior a la de quinientos dollars, fijada como máximun a la competencia de los juzgados municipales. También se pide la nulidad del procedimiento seguido para ejecutar la sentencia de que se deja hecho mé-*544rito y esa reclamación sigue la misma suerte que la sentencia, cuya cuantía es superior a quinientos dollars.
Aunque en- la demanda se lia solicitado la nulidad del pro-cedimiento hipotecario seguido ante la corte municipal de Añasco por José Arrarás contra Carmen García en cobro de un crédito que no llegaba a quinientos dollars, es un hecho consignado en la demanda que en ese procedimiento se hizo la venta cuya nulidad, la de su escritura y la de su inscrip-ción en el registro se piden, siendo el interés de esos actos superior a quinientos dollars; y como la nulidad del procedi-miento se alega como fundamento de las demás nulidades, a la misma corte de distrito que deba conocer de éstas, y nó a la municipal de Añasco asiste jurisdicción para conocer de aqué-lla, para que no se divida la continencia de la causa.
' No tiene, pues, jurisdicción la corte municipal de Añasco para conocer de la demanda interpuesta; y ahora nos toca examinar si esa jurisdicción radica en la Corte de Distrito de Mayagüez exclusivamente y nó en la de Aguadilla.
Entendemos que la Corte de Distrito de Aguadilla tenía y tiene jurisdicción para conocer del pleito ante ella iniciado-sobre nulidad de procedimientos y otros extremos, por ser esa materia que cabe dentro de la jurisdicción de las cortes de distrito-, que son cortes de jurisdicción general.
Jurisdicción es la potestad de que se hallan revestidas las cortes para administrar justicia, y competencia es la facultad que tienen para conocer de ciertos negocios, ya por la .natu-raleza de las cosas o bien por razón de las-personas, según digimos al resolver en 12 de julio de 1900 el caso de Gavino Garcés Nazario v. Damián Franceschi.
“La jurisdicción, como dice el ilustrado comentarista Manresa y Navarro, emana siempre de la ley, directa e inmediatamente; nadie puede ejercerla sin que la ley le haya concedido este poder; sólo tienen jurisdicción, sólo pueden administrar justicia las personas a quienes les ha sido conferido este poder con arreglo a la ley; mas la competencia de un juez para conocer de un negocio, aunque se derive también de la ley, unas veces trae de ella su origen directa, inme-*545diata y exclusivamente, y otras lo tiene de la voluntad de las partes. El primer caso forma la regla general y el segundo las excepciones.
De aquí que la jurisdicción no puede prorrogarse; lo con-trario sucede con la competencia. Si nna corte por precepto de la ley carece de jurisdicción para conocer de una acción, el consentimiento de las partes nunca podrá darle esa juris-dicción.
Por el contrario, si una corte carece de competencia para conocer de una acción, adquiere esa competencia siempre que tenga jurisdicción para conocer de dicha acción, por convenio o sumisión de las partes, según los artículos 76 y 77 del Código de Enjuiciamiento Civil.
La excepción previa comprendida en el número 1°. del ar-ticulo 105 del Código de Enjuiciamiento Civil de carecer la corte de jurisdicción sobre la persona del demandado o por la materia de la acción, es alegable cuando falta jurisdic-ción; pero cuando esa jurisdicción existe y falta competencia, o sea cuandq no se establece la demanda en la corte de dis-trito que con arreglo a la ley deba conocer de ella, no debe en-tonces alegarse la excepción de falta de jurisdicción, sino soli-citarse que el juicio se celebre en el distrito correspondiente, con arreglo a lo que previene el artículo 82 del Código va citado. '
Una corte no puede rehuir el conocimiento de una acción siempre que tenga jurisdicción para conocer de ella, aunque carezca de competencia, pues esa competencia se la pueden dar las mismas partes por sumisión expresa o tácita. ■
Haciendo aplicación al presente caso de la doctrina ex-puesta, opinamos que la Corte de Distrito de Aguadilla tiene jurisdicción para conocer del caso tal como le ha sido presen-tado, y que si las partes demandadas creen, sea cual fuere el motivo, que- es de la competencia de la corte de Mayagüez, han debido solicitar la tras^ción del juicio sujetándose para ello^ a los preceptos legales qne el Código de Enjuiciamiento Civil establece. (Véanse los casos de Fajardo v. Tió y de *546Ponce and Guayama Railroad Company, decididos, respectivamente, en 24 de febrero y 27 de marzo del corriente año.
No habiéndose solicitado en forma debida la traslación del juicio, debe éste continuarse en el mismo distrito en que fné promovido.
Por ías razones expuestas, siendo como son improcedentes las excepciones alegadas de falta de jurisdicción, procede la revocación de la sentencia apelada, pudiendo el Juez de Agua-dilla acordar lo que proceda sobre las demás excepciones que se abstuvo de resolver.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf y del Toro.
El Juez Asociado, Sr. Aldrey, no tomó parte en la resolu-ción de esta caso.